DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al (US 2019/0198722) in view of JP 2016-154179 (cited in IDS filed on 01/21/2021).
Regarding claim 1, Nakabayashi (Figs. 2A and 5A) discloses a light-emitting device having a longitudinal direction and a width direction perpendicular to the longitudinal direction, the light-emitting device comprising: a first light-emitting element 20A having: a first element light extracting surface, a first element electrode formation surface 203A opposite to the first element light extracting surface, and first element lateral surfaces between the first element light extracting surface and the first element electrode formation surface 203A; a second light-emitting element 20B/20C having: a second element light extracting surface, a second element electrode formation surface 203B/203C opposite to the second element light extracting surface, and second element lateral surfaces between the second element light extracting surface and the 
Nakabayashi does not disclose the first inclined member 41 spaced apart from the first light-emitting element, and wherein, in the top view, the first inclined member does not overlap the first light-emitting element in the width direction.
However, JP ‘179 (Figs. 1a-1b) teaches a light-emitting device comprising a first inclined member 3 spaced apart from the first light-emitting element 2, and wherein, in the top view, the first inclined member 3 does not overlap the first light-emitting element 2 in the width direction (Fig. 1b).  Accordingly, it would have been obvious to modify the 
Regarding claims 2-9, Nakabayashi (Figs. 2A and 5A) further discloses: a second inclined member 41 between the second light-emitting element 20C and the first reflective member 40 in the longitudinal direction; the first inclined member 41 is in contact with the first reflective member (40, 42); an upper end of the first inclined member 41 is located between the first element light extracting surface and the first element electrode formation surface (also see 41 in Fig. Fig. 4D); the first inclined member 41 contains a white pigment ([0098]); the inclined surface of the first inclined member 41 is a convex surface protruding toward the first light-emitting element ([0069]); the light-transmissive member 30 contains one or more wavelength conversion material ([0043]); the peak emission wavelength of the first light-emitting element 20A is 430 nm or greater and less than 490 nm ([0054]), the peak emission wavelength of the second light-emitting element 20B is 490 nm or greater and less than 570 nm ([0054]), and a peak emission wavelength of at least one of the one or more wavelength conversion material is 580 nm or greater and less than 680 nm ([0054]); the light-transmissive member 30 further comprises: a first light-transmissive layer 31A facing the first element light extracting surface and the second element light extracting surface; a wavelength conversion layer 31B ([0043]) containing a first wavelength conversion 
Regarding claims 10-13, Nakabayashi (Fig. 5A) further discloses: the light-guide member (31D, 50) contains a second wavelength conversion material 31D ([0067]); a peak emission wavelength of the second wavelength conversion material 31D is 580 nm or more and less than 680 nm (same as wavelength particles 311b, [0067] and [0054]); a peak emission wavelength of the second wavelength conversion material 31D is 515 nm or greater and less than 550 nm ([0067]); and a concentration of the second wavelength conversion material 31D is higher at the inclined surface of the first inclined member than between the first light-emitting element and the second light- emitting element.
Regarding claim 14, Nakabayashi (Figs. 2A and 5A) further discloses: a third light-emitting element 20C having a peak emission wavelength different from the peak emission wavelength of the second light-emitting element 20B ([0065]) and having: a third element light extracting surface, a third element electrode formation surface 203C opposite to the third element light extracting surface, and third element lateral surfaces between the third element light extracting surface and the third element electrode formation surface 203C; and a third inclined member 41 between the third light-emitting element 20C and the first reflective member (40, 42) in the longitudinal direction, wherein the light-guide member 50 covers the first element light extracting surface, the first element lateral surfaces, the second element light extracting surface, the second element lateral surfaces, the third element light extracting surface, and the third element lateral surfaces, wherein the light-transmissive member 30 covers the first element light 
Regarding claims 15-17, Nakabayashi (Figs. 2A and 5A) further discloses: the second light- emitting element 20B is located between the first light-emitting element 20A and the third light- emitting element 20C; the peak emission wavelength of the third light-emitting element 20C is equal to the peak emission wavelength of the first light-emitting element 20B ([0065]); and a substrate 10 on or above which the first light-emitting element and the second light- emitting element are disposed; and a second reflective member 12 (i.e., metal, [0107]) between the first element electrode formation surface 203A and an upper surface of the substrate.
Claims 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 2017/0084587) in view of KR 1010504993 B1 (cited in IDS) and JP 2016-154179 (cited in IDS).
 Regarding claim 1, Hung (Fig. 4) discloses a light-emitting device having a longitudinal direction and a width direction perpendicular to the longitudinal direction, the light-emitting device comprising: a first light-emitting element 120 having: a first element light extracting surface (top surface), a first element electrode formation surface (bottom surface) opposite to the first element light extracting surface, and first element 
Hung does not disclose the second light-emitting element having a peak emission wavelength different from a peak emission wavelength of the first light-emitting element.

Neither Hung nor KR ‘993 disclose the first inclined member spaced apart from the first light-emitting element, and wherein, in the top view, the first inclined member does not overlap the first light-emitting element in the width direction.
However, JP ‘179 (Figs. 1a-1b) teaches a light-emitting device comprising a first inclined member 3 spaced apart from the first light-emitting element 2, and wherein, in the top view, the first inclined member 3 does not overlap the first light-emitting element 2 in the width direction (Fig. 1b).  Accordingly, it would have been obvious to further modify the device of Hung by forming the first inclined member spaced apart from the first light-emitting element and not overlap the first light-emitting element in the width direction in order to improve the light extraction efficiency by increasing the light efficiency reflected toward the light extraction surface side of the light emitting device, as taught by JP ‘179 (see English translation, [0019] and [0020]).


Regarding claim 8, as discussed above, KR ‘993 (Fig. 3) teaches the obviousness of forming the first light-emitting element 120 of Hung with the peak emission wavelength of the first light-emitting element being 430 nm or greater and less than 490 nm (i.e., blue wavelength) and the peak emission wavelength of the second light-emitting element 120 being 490 nm or greater and less than 570 nm (i.e., green wavelength), , but Hung does not disclose a peak emission wavelength of at least one of the one or more wavelength conversion material being 580 nm or greater and less than 680 nm. 
However, it would have been obvious to have a peak emission wavelength of at least one of the one or more wavelength conversion material being in a claimed range which is higher than the peak emission wavelengths of the first and second light-emitting elements in order to absorb and convert the wavelengths of the first and second light-emitting elements into a desired color wavelength for the light emitting device. 

Hung does not disclose the third light-emitting element 120 having a peak emission wavelength different from the peak emission wavelength of the second light-emitting element 120 (claim 14) or equal to the peak emission wavelength of the first light-emitting element 120 (claim 16).
However, KR ‘993 teaches a light emitting device comprising: a first light emitting element 22 and a second light emitting element 23, and the second light-emitting 
Regarding claims 15 and 17, Hung (Fig. 4) further discloses: the second light- emitting element 120 is located between the first light-emitting element 120 and the third light- emitting element 120; and a substrate 110 on or above which the first light-emitting element and the second light- emitting element are disposed; and a second reflective member 112/113 (labeled in Fig. 1, reflective metals, [0023]) between the first element electrode formation surface and an upper surface of the substrate.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al, KR ‘993 and JP ‘179 as applied to claim 1 above, and further in view of Ikeda et al (US 2017/0294561).
Regarding claim 9, Hung does not disclose the light-transmissive member comprises: a first light-transmissive layer facing the first element light extracting surface and the second element light extracting surface; a wavelength conversion layer containing a first wavelength conversion material on the first light-transmissive layer; and a second light-transmissive layer on the wavelength conversion layer.

Regarding claims 10 and 13, Hung (Fig. 4) further discloses: the light-guide member (140, 131) contains a second wavelength conversion material 131 ([0024]); and a concentration of the second wavelength conversion material 131 is higher at the inclined surface of the first inclined member 151s than between the first light-emitting element and the second light- emitting element.
Regarding claims 11-12, Hung does not disclose a peak emission wavelength of the second wavelength conversion material in a range as claimed.
However, it would have been obvious to have a peak emission wavelength of the second wavelength conversion material being in a claimed range which is higher than the peak emission wavelengths of the first and second light-emitting elements in order to absorb and convert the wavelengths of the first and second light-emitting elements into a desired color wavelength for the light emitting device.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new reference (JP 2016-154179) is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817